[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Defendant's Motion for Articulation is:
a) denied as to paragraphs number one and four;
b) granted as to paragraph number two. Articulation is as follows: the Motion to Strike was denied because it is not the proper way to raise the issue. In addition, Judge DeMayo ordered that a hearing be held on plaintiffs' PJR application prior to the time that Judge DeMayo recused himself on defendants' motion. Therefore, defendants' claim has no merit.
c) granted as to paragraph number 3. Articulation is as follows: PJR in the amount of $3,000.00 was granted because based on the testimony presented, the court found probable cause to sustain the validity of the plaintiffs' claim to the extent of $3,000.00, representing five months' unpaid rent plus attorneys' fees and CT Page 4047 costs incurred in the summary process action brought against defendants. Defendants were credited with security deposit plus interest.
CHRISTINE S. VERTEFEUILLE, JUDGE CT Page 4048
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 4049
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 4050
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 4051
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 4052
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 4053
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 4054
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 4055
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 4056
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 4057
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 4058
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 4059